Citation Nr: 0634305	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  96-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, evaluated as 10 percent disabling prior to March 
30, 2005, and 20 percent disabling effective March 30, 2005.

2.  Entitlement to an increased rating for a right knee 
disability, evaluated as 20 percent disabling prior to June 
23, 1997, and 30 percent disabling effective June 23, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from September 1976 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously before the Board, and were 
remanded in January 1999 and February 2006.


FINDINGS OF FACT

1.  The veteran's left knee disability is characterized by 
extension limited to no more than 0 degrees, flexion limited 
to no more than 80 degrees with evidence of pain and 
fatigability, no evidence of laxity prior to April 2005, and 
no more than moderate laxity or instability beginning in 
April 2005.

2.  Based upon the medical evidence of record, there is 
reasonable doubt that the veteran's right knee disability was 
characterized by extension limited to 15 degrees, with pain 
and fatigability, from May 6, 1994, to June 22, 1997.

3.  Prior to May 6, 1994, there is no medical evidence of 
record regarding the veteran's right knee disability.

4.  From June 23, 1997, the veteran's right knee is 
characterized by extension limited to 10 degrees and flexion 
limited to 95 degrees, with evidence of pain and 
fatigability.

5.  There is no objective evidence of record showing that the 
veteran's left or right knee disability interferes markedly 
with his employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to March 30, 2005, and in excess of 20 percent 
thereafter, for the veteran's left knee disability are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2006).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an increased rating to 30 percent from May 6, 
1994, to June 22, 1997, for his right knee disability are 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.321, 3.400, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).

3.  The criteria for a disability rating in excess of 20 
percent prior to May 5, 1994, and in excess of 30 percent 
from May 6, 1994, for the veteran's right knee disability are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  This was provided 
in April 2004.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an April 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  To the extent that 
the claims are being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran. With regard to the partial increased rating 
granted herein, the Board finds no prejudice to the veteran 
in proceeding with this claim.  Given the long procedural 
history of this claim, the extensive communication between 
the veteran and the RO, and the superior representation 
provided to the veteran, the Board finds that we may proceed 
with this claim.  In addition, a review of the claims file 
does not reveal there is any additional outstanding evidence.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, provides that 
arthritis due to trauma is to be rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
applicable for each such major joint or group of minor joints 
affected by limitation of motion.  Id.  In the absence of 
limitation of motion, a 20 percent evaluation is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.

Under 38 C.F.R. § 4.71a, DC 5257, recurrent subluxation or 
lateral instability of the knee is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.

DC 5260 provides that flexion limited to 45 degrees is rated 
10 percent disabling, flexion limited to 30 degrees is rated 
20 percent disabling, and flexion limited to 15 degrees is 
rated 30 percent disabling.

DC 5261 provides that extension limited to 10 degrees is 
rated 10 percent disabling, extension limited to 15 degrees 
is rated 20 percent disabling, extension limited to 20 
degrees is rated 30 percent disabling, extension limited to 
30 degrees is rated 40 percent disabling, and extension 
limited to 45 degrees is rated 50 percent disabling.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

III.  Left Knee

The veteran's left knee disorder is currently rated as 10 
percent disabling prior to March 30, 2005, and 20 percent 
disabling thereafter.

In December 1994, the veteran underwent VA examination.  The 
examiner noted that there was radiographic evidence of 
degenerative changes of the anterior upper tibia of the left 
knee.  Therefore, under DC 5003, the Board will first 
evaluate the veteran's left knee disability under the 
appropriate criteria measuring limitation of motion.

On examination in December 1994, the veteran's left knee 
range of motion was 0 to 148 degrees.

A March 1995 VA outpatient record shows the veteran's left 
knee range of motion was 0 to 100 degrees.

A June 1997 VA outpatient record shows the veteran's left 
knee range of motion was 0 to 120 degrees.

In April 2005, the veteran again underwent VA examination.  
Range of motion of the left knee was 0 to 80 degrees without 
pain and 80 to 95 degrees with pain.

Based on this evidence, the Board finds that the veteran's 
flexion and extension of his left knee has resulted in no 
more than a noncompensable disability evaluation, under the 
criteria of DCs 5260 and 5261, throughout the course of this 
claim and appeal.  Even taking into account the effects of 
pain on use and during flare-ups, which has been confirmed by 
the May 2005 addendum to the April 2005 VA examination, and 
the other factors addressed in DeLuca v. Brown, supra, the 
veteran's left leg disability would result in no more than a 
10 percent evaluation.  The left knee has already been rated 
as at least 10 percent disabled throughout the course of this 
claim and appeal.  Therefore, while he has been shown to 
exhibit pain and fatigability in his left knee, evaluating 
him under DCs 5260 and 5261 does not result in a higher 
disability evaluation than that already assigned for his left 
knee disability.

Under DC 5003, when limitation of motion is noncompensable, 
only a 10 percent disability evaluation is warranted.  
Therefore, a higher rating is not warrantd under this 
Diagnostic Code.

The veteran's left knee disability has also been previously 
rated under the criteria of DC 5257, for recurrent 
subluxation or lateral instability.

The December 1994 VA examination report shows that the left 
knee showed no laxity.

During his April 2005 VA examination, the veteran complained 
of giving-way of both knees.  He denied any dislocation or 
recurrent subluxations.  On examination, there was no 
ligament instability with McMurray's test, and the anterior 
drawer test was negative.

Based on this evidence, the Board is unable to find that an 
increased rating is warranted.  Specifically, for the time 
period prior to March 30, 2005, there is no evidence of any 
lateral instability or recurrent subluxation.  Indeed, the 
only medical document that addresses this type of symptom, 
the December 1994 VA examination report, shows it was not 
present.  Therefore, an increased rating under DC 5257 for 
the period prior to March 30, 2005, is not warranted.

The veteran's disability evaluation for the left knee has 
been 20 percent effective from March 30, 2005.  For an 
increase to 30 percent under DC 5257, there must be evidence 
of severe recurrent subluxation or lateral instability.  The 
April 2005 VA examination shows the veteran did complain of 
giving way.  However, he denied subluxation.  Most important, 
on examination, the VA physician found no evidence of 
instability.  Therefore, while the veteran described some 
giving-way, there is no objective evidence that it has 
occurred often enough that it would be described as severe.  
The Board is particularly relying on the examiner's finding 
of no evidence of ligament instability.  Therefore, an 
increased rating from March 30, 2005, is not warranted under 
DC 5257.

Finally, the Board notes that 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, and 5262 are not for application here 
because the veteran has never been diagnosed with ankylosis 
of his left knee, dislocated cartilage of his left knee, or 
nonunion or malunion of the tibia and fibula of the left 
knee.

Based on this analysis, the Board finds that the veteran's 
current left knee disability evaluations of 10 percent prior 
to March 30, 2005, and 20 percent thereafter, are appropriate 
and adequately reflect the clinically established impairment 
shown by the rcor, and increases are not warranted at this 
time.

As the evidence preponderates against the claim for increased 
ratings for the veteran's left knee disability, the benefit-
of-the-doubt doctrine is inapplicable, and increased ratings 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Right Knee

The veteran's right knee disorder is currently rated 20 
percent disabling prior to June 23, 1997, and 30 percent 
thereafter.

In December 1994, the veteran underwent VA examination.  The 
examiner noted that there was radiographic evidence of 
degenerative changes of the anterior upper tibia of the right 
knee.  Therefore, under DC 5003, the Board will first 
evaluate the veteran's right knee disability under the 
appropriate criteria measuring limitation of motion.

A May 1994 VA treatment record shows the veteran's right knee 
extension was to 15 degrees.

On examination in December 1994, the veteran's right knee 
range of motion was 0 to 138 degrees.

A March 1995 VA outpatient record shows the veteran's right 
knee active range of motion was 5 to 110 degrees.

A June 1997 VA outpatient treatment record shows the 
veteran's right knee active range of motion was -10 to 120 
degrees.  The knee could be hyperextended with pain.

In April 2005, the veteran again underwent VA examination, 
and his right knee range of motion was -10 to 95 degrees, 
with pain.  On passive motion, with the examiner extending 
the joint, it could be extended to 0 degrees with the veteran 
complaining of severe pain.

With regard to the June 1997 VA outpatient record and April 
2005 VA examination report, it is somewhat unclear whether 
the veteran could extend to 10 degrees or -10 degrees.  
Therefore, to afford the veteran the benefit of the doubt, we 
will assume the providers determined that he could only 
extend to 10 degrees.

Based on the evidence of record, the Board finds that the 
veteran's right knee disability should be granted an increase 
to 30 percent dating from May 6, 1994.  The Board bases this 
determination on the finding that the veteran could only 
extend his right knee to 15 degrees at that time.  While this 
corresponds to a 20 percent disability evaluation under DC 
5261, the Board will apply the criteria of DeLuca, supra, and 
find that a 30 percent disability evaluation is warranted for 
this time period, based on limited motion, pain, and 
fatigability.

The Board notes that the effective date for an increased 
rating will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received within one year from such date; 
otherwise, the effective date for an increased rating will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 
C.F.R. § 3.400(o).  Therefore, while the veteran initiated 
his claim on October 11, 1994, the Board will assign the date 
of May 6, 1994, for the increase to a 30 percent disability 
rating for the veteran's right knee.  An even earlier 
effective date for a 30 percent evaluation is not warranted, 
because there is no medical evidence of record concerning the 
veteran's right knee dated from October 11, 1993, to May 5, 
1994.  Therefore, an increased rating during that time period 
is not warranted under any diagnostic criteria.

With regard to whether an increase to a 40 percent disability 
evaluation is warranted for the veteran's right knee 
disability at any time from May 6, 1994, the Board finds that 
at no time during the claim or appeal period did the 
veteran's right knee demonstrate extension limited to 30 
degrees, so as to warrant a 40 percent evaluation.  Nor is 
there any evidence that he demonstrated extension limited to 
20 degrees, which, when evaluated in conjunction with the 
criteria of DeLuca, supra, might have resulted in a 40 
percent disability rating.  Therefore, a further increase 
under DC 5261 is not warranted.

Only Diagnostic Codes 5256 and 5262 provide for increases to 
40 percent disability evaluations.  However, the veteran has 
never been diagnosed with ankylosis of his right knee, or 
with nonunion or malunion of his right knee.  Therefore, an 
increase under these criteria is not warranted.

Consequently, the veteran's claim is granted to the extent 
described herein.  Otherwise, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran.  
As to whether an additional increase to a 40 percent rating 
is warranted for the veteran's right knee disability, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

V.  Extraschedular Rating

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his left or right knee disabilities.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any evidence of 
marked interference with employment.  While the veteran 
stated during his December 1994 VA examination that he feared 
he might lose his job, there is no evidence that his 
disabilities actually interfered with his employment.  A June 
1997 VA outpatient record noted the veteran was active and 
still working.

The veteran indicated during his April 2005 hearing that he 
had previously worked in a computer business, which shut down 
in 2004.  He then (at the time of the hearing) working part 
time.  However, there is no evidence that the veteran's 
disabilities caused this change in employment.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased rating for a left knee disability, evaluated as 
10 percent disabling prior to March 30, 2005, and 20 percent 
disabling effective March 30, 2005, is denied.

A 30 percent disability evaluation for a right knee 
disability is granted, from May 6, 1994, to June 22, 1997, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An increased rating for a right knee disability, evaluated as 
20 percent disabling prior to May 6, 1994, and 30 percent 
disabling on and after May 6, 1994, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


